IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE KING,                                 §
                                               §
      Defendant Below,                         §   No. 626, 2018
      Appellant,                               §
                                               §   Court Below—Superior Court
      v.                                       §   of the State of Delaware
                                               §
STATE OF DELAWARE,                             §   Cr. ID No. 0805039623 (S)
                                               §
      Plaintiff Below,                         §
      Appellee.                                §

                               Submitted: January 22, 2019
                               Decided: March 21, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm,1 and the record below, we conclude that Superior Court order,

dated December 6, 2018, summarily dismissing the appellant’s second motion for

postconviction relief under Superior Court Criminal Rule 61 should be affirmed.

The Superior Court did not err in concluding that the motion was procedurally barred

and did not satisfy the pleading requirements of Superior Court Criminal Rule

61(d)(2). As to the appellant’s contention that the Superior Court should have

1
  On January 31, 2019, the appellant filed a motion for leave to respond to the motion to affirm.
Under Supreme Court Rule 25(a), a response to a motion to affirm is not permitted unless requested
by the Court. The Court did not request a response to the motion to affirm and finds no reason to
request a response after considering the appellant’s motion.
considered his claims under Superior Court Criminal Rule 35(a), his habitual

offender sentence is not illegal under the United Supreme Court’s decision in

Johnson v. United States2 as the appellant contends.3

       NOW, THEREFORE, IT IS ORDERED that the motion for leave to respond

to the motion to affirm is DENIED. The motion to affirm is GRANTED, and the

judgment of the Superior Court is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




2
  135 S. Ct. 2551, 2563 (2015) (holding that portion of Armed Career Criminal Act providing for
enhanced sentence for someone with three previous convictions for a “violent felony” was
unconstitutionally vague because “violent felony” was defined, in part, as involving “conduct that
presents a serious potential risk of physical injury to another”).
3
  See, e.g., Jones v. State, 2016 WL 2929109, at *2 (Del. May 16, 2016) (“Because the language
at issue in Johnson does not appear in Delaware’s habitual offender statute, 11 Del. C. § 4214, this
Court has held that the holding of Johnson does not apply under Delaware law.”); Priest v. State,
2015 WL 7424860, at *1 (Del. Nov. 20, 2015) (rejecting defendant’s reliance on Johnson to argue
that his sentence was illegal because he was sentenced under 11 Del. C. § 4214(a), not the residual
clause of the Armed Career Criminal Act).
                                                 2